Citation Nr: 1541766	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-12 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to an initial disability rating in excess of 10 percent for left knee meniscal tear status post arthroscopic surgery.

3. Entitlement to an initial compensable disability rating for right knee strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2004 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Seattle, Washington.

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he had hazardous noise exposure in service due to working on an aircraft carrier. See July 2010 VA Examination Report. His Navy rating was mass communications specialist. See DD Form 214. Remand is required to obtain the Veteran's outstanding personnel records and to afford the Veteran new VA examinations to assess the current severity of his service-connected left and right knee disabilities, to include his complaints of chronic bilateral knee pain and pain with motion. See December 2014 Brief.

Accordingly, the case is REMANDED for the following action:

1. Request from the National Personnel Records Center (NPRC), or any other appropriate entity, the Veteran's service personnel records regarding his active duty service from February 2004 to February 2010.

If service personnel records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Associate any records identified by the Veteran with the claims file. If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies of the unavailable records in his possession.

3. Obtain any outstanding VA medical treatment records (VAMRs) from May 2015 forward and associate them with the claims file.

4. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who performed the May 2013 left and right knee examination for a new examination. If the examiner is not available, a different examiner may conduct the examination. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must indicate its review. The following considerations must govern the examination:

The VA examiner must conduct complete left and right knee examinations and provide a comprehensive assessment of the severity of the symptoms associated with the Veteran's left and right knee disabilities. The examiner must:

a. Identify the nature, frequency, and severity of the Veteran's left and right knee disabilities.

b. Report on any instability in the left and/or right knee and, if instability exists, the degree of instability (severe, moderate, or slight).

c. Report whether the flexion of the Veteran's left or right knee is limited to 15 degrees, 30 degrees, 45 degrees, or 60 degrees.

d. Report whether the extension of the Veteran's left or right knee is limited to 45 degrees, 30 degrees, 20 degrees, 15 degrees, 10 degrees, or 5 degrees.

e. Report on any functional loss due to pain and/or weakness that causes disability beyond that reflected on range of motion measurements.

5. Then, review the medical examination report to ensure that it adequately responds to the above instructions. If the report is deficient in this regard, return the case file to the VA examiner for further review and discussion.

6. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for bilateral hearing loss and entitlement to higher disability ratings for left and right knee disabilities. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




